Citation Nr: 0504034	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-37 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for substantive appeal 
back disability, claimed as spondylolisthesis, lumbar spine.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
disability exhibited by defective vision.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from November 1981 to June 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran indicated on his October 2003 VA Form 9 that he 
wished to testify at a Board hearing.  A hearing before the 
Board at the RO was scheduled for July 2004 and a letter was 
sent which sought to provide notice of this hearing in May 
2004.  In correspondence dated in June 2004 the veteran 
requested that his hearing be rescheduled for September 2004.  
A hearing before the Board at the RO was again scheduled, 
this time in September 2004, and a letter was sent which 
sought to provide notice of this hearing in August 2004.  In 
correspondence dated in September 2004, within 15 days of the 
hearing date, the veteran requested that his hearing be 
rescheduled for February 2004 due to financial considerations 
and an approaching hurricane in Florida.  

The Board shall decide an appeal only after affording the 
claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 
(West 2002).  Pursuant to 38 C.F.R. § 20.700 (2004), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.  The 
veteran may make a request to reschedule if filed in writing 
within 15 days of the hearing date and good cause for his 
failure to appear is shown.  38 C.F.R. § 20.704(d) (2004).  

The Board takes judicial notice that hurricanes occurred in 
Florida around the time that the veteran was scheduled for 
his September 2004 hearing.  Resolving doubt in his favor, he 
had good cause for his failure to appear and due process 
considerations mandate that the hearing be rescheduled. 38 
C.F.R. § 20.704 (d).  Therefore, the veteran must be provided 
an opportunity to present testimony at a Board hearing before 
the Board may proceed with appellate review.

Since hearings before the Board at the RO are scheduled by 
the RO, see 38 C.F.R. § 20.704(a), this case is REMANDED to 
the RO for the following:

Schedule the veteran for a hearing 
before the Board at the RO.  All 
correspondence and any hearing 
transcripts regarding this hearing 
should be associated with the claims 
folder.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


